Case: 16-10611      Document: 00514421070         Page: 1    Date Filed: 04/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-10611                              FILED
                                  Summary Calendar                         April 9, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JONAS CARRERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:14-CR-367-40


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jonas Carrera, Neil L. Durrance,
once again has moved for leave to withdraw and filed a brief invoking Anders
v. California, 386 U.S. 738 (1967). Carrera has filed responses and has moved
to relieve counsel and have new counsel appointed.
       We have reviewed counsel’s latest brief and the relevant portions of the
record reflected therein, as well as Carrera’s pro se responses.                         Despite


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10611     Document: 00514421070     Page: 2   Date Filed: 04/09/2018


                                  No. 16-10611

multiple previous attempts, counsel’s Anders briefing still is unsatisfactory.
Nevertheless, our independent review of the record confirms counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Carrera’s claim that he should have been placed in criminal history category V
based on his total criminal history points is misguided. He qualified as a career
offender under U.S.S.G. § 4B1.1, and, thus, he was properly placed in criminal
history category VI. § 4B1.1(b). His advisory guidelines range otherwise was
properly calculated.
      Thus, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Carrera’s motion to relieve counsel and to appoint new
counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).
      While the appeal clearly presents no nonfrivolous issues, counsel’s work
in this appeal was of little help to this court in determining that such was the
case. Counsel first filed an Anders brief that did not discuss the appeal waiver
in Carrera’s plea agreement, certify whether the Government sought to enforce
the waiver, or detail whether the district court complied with Federal Rule of
Criminal Procedure 11; counsel also failed to file a copy of the rearraignment
transcript. In his supplemental Anders brief, despite this court’s order to do
so, counsel again did not address the appeal waiver or state the Government’s
position concerning the waiver. On October 20, 2017, in ordering a new Anders
brief, this court directed counsel once more to discuss the validity of the appeal
waiver, its effect on any nonfrivolous appellate issues, and the Government’s
position as to the waiver.
      In his new Anders brief, counsel has not remedied his deficiencies and,
specifically, still has not certified, under United States v. Acquaye, 452 F.3d
2
    Case: 16-10611   Document: 00514421070     Page: 3   Date Filed: 04/09/2018


                                No. 16-10611

380, 382 (5th Cir. 2006), whether the Government intends to enforce the appeal
waiver. Thus, counsel is ordered to show cause, within 15 days from the date
of this opinion, why this court should not order at a minimum that payment
for services rendered and expenses incurred in this appeal be disallowed and
denied. See United States v. Gaitan, 171 F.3d 222, 223 (5th Cir. 1999).
      MOTION GRANTED; APPEAL DISMISSED; COUNSEL ORDERED
TO SHOW CAUSE.




                                      3